l

?AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AN[ERICA JUDGMENT IN A CRIMINAL CASE
V (For Offenses Committed On or After November I, 1987)

RUFINO GONZALEZ~MENDOZA (l)
Case Number: 3: lS-CR~OB'/‘G?-MMA

Jesus Mosqueda

 

 

 

Defendant’s Attorney
REGISTRATIoN No. 71637298
|:] a
TI-IE DEFENDANT:
pleaded guilty to count(s) One Of the Information.
was found guilty on count(s)
after a plea of not guilty

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Tit|e and Section f Nature of Offense Count
8:1326(A) - Removed A|ien Found |n The United States (Fa|ony} 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Senteneing Reform Act of 1984.

EI The defendant has been found not guilty on count(s)

 

l:l Count(s) ` dismissed on the motion of the United States.

 

74 Assessment: $100.00 waived

A..

JVTA Assessment*: $
5 _
*Justice for Victims of Trafficking Act of 201 5, Pub. L. No. l 14-22.

No fine |:l Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all tines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

 

titan
Nov 165 2013

CLERK, L.l S DiSi‘RlCT COURT

D|STR`ICT OF CAL\FORN|A
§$uTHERN DEPUTY

 

 

HON. MICHAEL M. ANELLO
UNITED STATES DISTRICT JUDGE

 

 

vi

3:18-CR-03767-MMA

t

;AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: RUFrNo GoNzALEZ-MENDOZA (1) Judgmenr - Page 2 0r2
» cAsE NUMBER: 3;18_CR-03767-MMA

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time Served

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:ll:l

l:l The defendant is remanded to the custody of the United States Marshal.

E The defendant shall surrender to the United States Marshal for this district:
|:| at A.M. on

 

 

 

E as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

I:i on or before

|:| as notified by the United States Marshal.

E as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-03767-MMA

